DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        MARIE SUZIE FORTUNE,
                              Appellant,

                                       v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, Doing Business As
CHRISTIANA TRUST, Not In Its Individual Capacity But Solely As Legal
 Title Trustee For BRONZE CREEK TITLE TRUST 2013-NPL1, KASS
                          SCHULER P.A.,
                            Appellees.

                                 No. 4D18-607

                                [August 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 15-2536 CACE.

   Marie Suzie Fortune, Miramar, pro se.

   No brief filed on behalf of appellees.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.